 

PER OS BIOSCIENCES

CONTRACT MANUFACTURING AGREEMENT FOR CHEWING GUM Terms and Conditions

 

1. PRODUCT SPECIFICATIONS

 

1.1 Per Os shall manufacture, supply and sell to Customer the products specified
on the Cover Sheet (the “Product”), on a made-to-order basis in accordance with
the product specifications set forth on the attached Exhibit A, the packaging
specifications set forth on the attached Exhibit B, which shall include all
packaging specifications for the Product (the “Packaging Specifications”) and
all materials used for Product packaging, (the “Product Packaging Materials”),
and the pricing and product delivery of the Product set forth on Exhibit C.

 

2. ART WORK; TRADEMARKS; INTELLECTUAL PROPERTY.

 

2.1 Customer, if artwork is required, shall bear all costs of creating initial
films, plates and dies and all creative development costs. Once artwork has been
approved by Customer, all cost associated with Customer-requested changes shall
be the responsibility of Customer, including the costs of materials and any
works in progress rendered redundant, obsolete or unusable as a result of such
changes.

 

2.2 Nothing contained herein shall grant or shall be deemed to grant to Customer
any right, title or interest in or to the Per Os’ trademarks, trade names,
artwork, logos, trade dress, patents or other intellectual property related to
the Product (collectively, “Per Os IP”). All uses of the Per Os IP shall inure
solely to the benefit of Per Os, and Customer shall obtain no rights with
respect to any of the Per Os IP and Customer hereby irrevocably assigns to Per
Os all right, title and interest held by Customer, if any, in or to any of the
Per Os IP. At no time during or after the term of the parties’ business
relationship shall Customer challenge or assist others in challenging the Per Os
IP (except to the extent expressly entitled by applicable law) or the
registration thereof or attempt to register any trademarks, servicemarks, marks,
logos, trade names or other intellectual property confusingly similar to the Per
Os IP. Upon any termination or expiration of the parties’ business relationship
or upon written notice by Per Os, Customer shall immediately cease to use any
and all of the Per Os IP as authorized herein.

 

2.3 Customer hereby acknowledges and agrees that all right, title, and interest
in and to all of the know-how, trade secrets and processes for manufacturing
Product, belongs solely to Per Os, whether or not it is protected or protectable
under applicable patent, trademark, service mark, copyright, trade secret or
other intellectual property laws. The formulation of the Product will be the
sole property of Per Os.

 

3. PRICING

 

3.1 The Product pricing is set forth on the attached Exhibit C.

 

3.2 Per Os shall provide 90 days prior written notice of price increases.

 

4. PRODUCT ORDERS.

 

4.1 Customer shall submit purchase orders to Per Os. Customer will be
responsible for the accuracy of the order information transmitted. All orders
from Customer must comply with minimum quantities and package size requirements.

 

4.2 Each purchase order shall be subject to acceptance by Per Os in Hunt Valley,
Maryland.

 

4.3 In ordering and delivering Product, Per Os and Customer may use their
respective standard forms, provided that nothing in those forms shall be
construed to modify or amend the terms and conditions of this Agreement, and, in
the case of any conflict herewith, the terms and conditions of this Agreement
shall control.

 

   

 



 

5. LEFT INTENTIONALLY BLANK

 

6. DELIVERY

 

6.1 Upon receipt of each order, Per Os shall provide estimated delivery dates to
Customer, which shall reflect the expected lead-times set forth on the attached
Exhibit C. Per Os shall not be responsible for late deliveries resulting from
orders placed outside of the lead-times set forth on the attached Cover Sheet.

 

6.2 Per Os shall ship the Product FOB from its facilities in Hunt Valley,
Maryland, USA for bulk product or from any third party supplier that provides
packaging services. Customer shall be responsible for shipping and insurance
costs, and title and risk of loss shall pass to Customer upon Per Os making the
Product available at its manufacturing site or third- party packager. Per Os
shall not be responsible for any retail distribution. Notwithstanding anything
herein to the contrary, in the event delivery is delayed due to normal
constraints associated with manufacturing, packaging, scheduling, or delivery of
Product, Per Os promptly shall notify Customer and Customer and Per Os shall
cooperate to establish a mutually agreeable alternate delivery date for Product.

 

7. RETURNED GOODS. All sales are final. Customer may not return any Product
unless there is a product defect or quality issue that has been substantiated
and agreed to by Per Os.

 

8. INVOICING; PAYMENT

 

8.1 Except as otherwise agreed by Per Os in writing, payment shall be as
follows: 1) 50% of the total purchase order value with submission of each
purchase order by Customer, and 2) remaining balance of each purchase order in
full based on the final quantity produced before shipment to Customer.

 

8.2 Customer shall be responsible for all sales, use, excise and other taxes and
duties imposed by any law or governmental authority that are applicable to the
purchase or shipment of Product. In the event Per Os pays any such taxes, or
duties applicable to purchase or shipment of such Product, such amounts paid by
Per Os shall be invoiced by Per Os to Customer and shall be paid by Customer.

 

9. QUANTITATIVE DEFICIENCIES. Within seventy- two (72) hours following receipt
of each shipment, Customer shall notify Per Os in writing of any claim relating
to quantitative deficiencies in such shipment of Product that Customer believes
occurred prior to shipment hereunder. Any claim for a quantitative deficiency
which is not made within such 72-hour period shall be deemed to have been waived
by Customer. In the event Customer determines there is a quantitative deficiency
from the applicable shipping documentation, the parties shall investigate such
deficiency and, if the parties agree that such deficiency occurred prior to
shipment, Per Os shall, at Per Os option and as Customer’s exclusive remedy for
such quantitative deficiency, (a) issue a credit to Customer’s next order for
the amount paid by Customer to Per Os in excess of the aggregate price for
actual quantities shipped; or (b) subject to Per Os having Product on hand at
the time of request by Customer, rectify any such deficiency by promptly
shipping the appropriate quantities of any relevant Product to Customer, in
which case Customer shall be obligated to pay for any such quantities.

 

10. CUSTOMER RESPONSIBILITIES

 

10.1 Customer represents and warrants that any information or documents it
provides to Per Os (including, without limitation, product formulas,
ingredients, artwork, names, logos, and trademarks of Customer and/or Customer’s
affiliates, as well as functional claims and package labeling) comply with
applicable laws, rules and regulations promulgated by any governmental authority
having jurisdiction over the manufacture and distribution of Product and do not
infringe or violate any intellectual property or proprietary rights of any third
party. Customer acknowledges that it has reviewed and approved, and will review
and approve, all Product Packaging Materials. Customer acknowledges that
Customer has final responsibility for all artwork, product information and
claims, promotional materials and activities, Packaging Specifications and
Product Packaging Materials. Per Os makes no representations or warranties that
the Packaging Specifications comply with applicable laws, rules or regulations
promulgated by any governmental authority having jurisdiction over the
manufacture and distribution of the Product. Customer shall be solely
responsible for all claims relating to Product Specifications and Product
Packaging Materials, including, without limitation, labeling, artwork, names,
logos and trademarks used in the Product Packaging Materials. This Section shall
survive termination of this Agreement.

 

10.2 Customer shall be responsible for obtaining all regulatory approvals, if
any, that are required in relation to the distribution and sale of the Product
and shall ensure that any claims made with respect to the Product comply with
all applicable laws and regulations. Customer shall comply with all applicable
laws and regulations applicable to the Product.

 

   

 

 

11. LIABILITY AND INDEMNITY

 

11.1 Customer shall indemnify, defend, and hold harmless Per Os and its
affiliates and their respective officers, directors, employees, agents and
representatives (collectively, the “Indemnitees”), from and against any and all
claims, damages, losses, liabilities, penalties and expenses (including without
limitation reasonable legal fees and expenses) resulting from or arising out of
(a) Customer’s actions, omissions, negligence or gross misconduct; (b)
Customer’s advertising, promotion, distribution, sale or use of the Product; (c)
Customer’s breach or non-fulfillment of or failure to perform any covenant or
agreement; or (d) Customer’s violation of any law or regulation; except to the
extent solely caused by Per Os negligence or gross misconduct.

 

11.2 In no event shall Per Os be liable for incidental, special, consequential
or punitive damages, including any claim for damages based on lost revenues or
profits.

 

11.3 Per Os shall not be liable for product defects that have been caused by
abnormal or incorrect conditions of use, storage pending use, accident, misuse
or negligence by Customer, its employees, servants and agents or by the
Customer-designated carrier after any Product leaves Per Os facility or the
facility of its affiliates or subcontractors, as applicable.

 

11.4 Except as expressly set forth in this Agreement, Per Os makes no warranty,
express or implied, and specifically makes no warranty of merchantability or
warranty of fitness for any particular purpose, regarding the Product.

 

12. CONFIDENTIALITY

 

12.1 In the course of performing its obligations under this Agreement, Customer
may acquire information disclosed by Per Os (or on Per Os behalf), whether
directly or indirectly, in writing, orally, electronically or by drawings or
inspection of equipment, products, facilities, software or other property, that
pertains to Per Os products, formulations, processes, equipment, pricing,
developments or plans (“Confidential Information”).

 

12.2 Customer shall not (a) disclose any Confidential Information to any third
party or (b) use any Confidential Information for any purpose other than in
connection with the performance of its obligations pursuant to this Agreement,
without prior written consent of Per Os.

 

13. MISCELLANEOUS

 

13.1 This Agreement, including the Cover Sheet and any Exhibits attached to this
Agreement, and all ancillary documents contemplated hereby and referenced herein
constitute the entire agreement between Customer and Per Os with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof. Neither this Agreement nor any provision
hereof can be amended, changed, supplemented, or waived, except in a written
agreement signed by each of the parties hereto.

 

13.2 Each party is and shall in all respects be treated as an independent
contractor of the other party and nothing contained in this Agreement shall be
construed to create any agency, partnership, joint venture or similar
relationship between Customer and Per Os.

 

13.3 Neither party may assign its rights or obligations under this Agreement
without the prior written consent of the other party, provided that Per Os may,
without Customer’s consent, assign its rights and obligations under this
Agreement to any of its affiliates or successors.

 

13.4 The laws of the State of Maryland shall govern the validity and
construction of this Agreement and all rights and obligations of, and disputes
between or among, the parties arising out of or related to this Agreement or the
transactions contemplated by this Agreement, whether in contract, tort or
otherwise, without regard to the principles of conflict of laws of the State of
Maryland. The parties consent to be subject to the exclusive jurisdiction of the
United States District Court for the District of Maryland and in the absence of
such Federal jurisdiction, the parties consent to be subject to the exclusive
jurisdiction of the courts of the State of Maryland and the venue of the Circuit
Court for Baltimore County and hereby waive the right to assert lack of personal
or subject matter jurisdiction or improper venue in connection with any such
suit, action or other proceeding.

 

   

 



 

13.5 The parties to this Agreement acknowledge and agree that the manufacturing
process may be conducted partly or wholly on behalf of Per Os by its affiliates
or subcontractors in accordance with applicable laws and regulations. Therefore,
any references to Per Os as being responsible for the manufacturing process
shall be deemed to include performance by such affiliates and subcontractors of
any such manufacturing process, as applicable, while Per Os shall at all times
remain responsible for such performance.

 

13.6 No failure or delay on the part of the parties hereto to exercise any
right, power or privilege hereunder or under any instrument executed pursuant
hereto shall operate as a waiver; nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. All rights and remedies
granted herein shall be cumulative and in addition to other rights and remedies
to which the parties may be entitled at law or in equity.

 

13.7 In case any provision of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

13.8 All notices required or permitted under this Agreement shall be in writing
and shall be delivered personally or sent by: (a) registered or certified mail,
return receipt requested; (b) a nationally-recognized courier service
guaranteeing next-day delivery, charges prepaid; or (c) facsimile (with the
original promptly sent by any of the foregoing manners). Any such notices shall
be addressed to the receiving party at such party’s address as shown on the
Cover Sheet or as may from time to time be furnished by similar notice by either
party. Any such notice shall be effective upon such personal delivery, one (1)
business day after delivery to such courier, upon transmission by facsimile
(provided the original is sent as described herein), or three (3) business days
after it is sent by such registered or certified mail, as the case may be.

 

13.9 All dollar amounts referred to in this Agreement are in United States
Dollars.

 

13.10 Sections 11, 12 and 13 shall survive the termination or expiration of this
Agreement.

 

   

 

 



